Citation Nr: 0122212	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In his substantive appeal the 
veteran, in essence, withdrew his appeal as to the issues of 
entitlement to service connection for a heart condition, 
hypertension, and a lung condition.

In February 2001, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the matter on appeal has been obtained and the 
available medical evidence is sufficient for an adequate 
determination.

3.  The veteran was engaged in actual combat with the enemy.

4.  Persuasive medical evidence demonstrates the veteran did 
not sustain an incurrence or an aggravation of a right 
shoulder disorder during active service.


CONCLUSION OF LAW

The veteran's present right shoulder disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (§§ 3-4 are codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  These changes are 
reflected in amendments to VA regulations.  See 66 Fed. Reg. 
45,620 (August 29, 2001).

Among other things, the law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

In this case, the Board finds VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim and has made reasonable efforts to 
obtain all records identified and authorized by the veteran.  
The RO received the veteran's service medical records from 
the National Personnel Records Center (NPRC) in February 
1985.  In his notice of disagreement the veteran stated, in 
essence, that his injury was incurred during combat service 
and that no medical record of his injury had been produced.  
In a March 2001 statement in support of his claim and during 
his May 2001 VA examination the veteran reported he had never 
received any medical treatment for a right shoulder disorder.  

Although the veteran reported he was presently receiving 
Department of Health and Human Services, Social Security 
Administration (SSA) disability benefits, he stated he 
received the benefits because of his high blood pressure and 
carpal tunnel syndrome.  There is no indication that the SSA 
records include any evidence pertinent to the matter on 
appeal.  Therefore, the Board finds all available service and 
medical treatment records have been received and that further 
efforts to obtain additional records would be futile.

The Board further finds that the June 1999 statement of the 
case, RO correspondence dated in March 2001 and the May 2001 
supplemental statement of the case adequately notified the 
veteran of the efforts taken to obtain relevant records and 
of the future action to be taken by VA.  In addition, the 
Board notes that the veteran underwent a VA examination in 
May 2001 and that a medical opinion sufficient for an 
adequate determination of the matter on appeal has been 
obtained.  Therefore, the Board finds that VA has met the 
notice and duty to assist provisions contained in the new 
law.  In light of the notice and development action provided 
in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

VA law also provides that in the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(d) 
(2000).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Combat

In this case, the Board notes the veteran's service records 
include awards and commendations indicative of combat.  
Therefore, the Board finds that the veteran was engaged in 
combat with the enemy and that his statements related to 
injuries or diseases claimed to have been incurred during 
active service are entitled to greater evidentiary weight if 
they are consistent with the circumstances, conditions, or 
hardships of his combat service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The Board also notes, however, that the Court has held that 
38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability 
and that the veteran is required to meet his evidentiary 
burden as to service connection such as whether there is a 
current disability or whether there is a nexus to service 
which both require competent medical evidence.  See Collette 
v. Brown, 82 F.3d 389, 392 (1996).

Background

Service medical records are negative for complaint or 
treatment for a right shoulder disorder.  The veteran's March 
1968 separation examination revealed a normal clinical 
evaluation of the upper extremities.  In his report of 
medical history the veteran denied having experienced a 
painful or "trick" shoulder.

In January 1999, the veteran requested entitlement to service 
connection for disorders including a right shoulder 
condition.  In support of his claim the veteran submitted 
copies of private medical records which noted treatment for 
left collarbone pain but no indication of any right shoulder 
disability.

In his notice of disagreement the veteran, in essence, stated 
his injury had been incurred in a combat environment and that 
no records had been produced.  He stated his present right 
shoulder disorder was due to his having carried an M-60 
machine gun every day for a year.  He stated the disorder had 
progressively worsened over the years.  The veteran 
reiterated his claim as to a right shoulder disorder in his 
substantive appeal.  

In a March 2001 statement in support of the claim the veteran 
noted he had never been treated for a right shoulder disorder 
but that the disorder had persisted since active service and 
had progressively worsened with age. 

During VA orthopedic examination in May 2001, the veteran 
reported he had no known injury to the right shoulder and 
that he had not been treated for a right shoulder disorder 
while in service or at any time after service.  He complained 
of stiffness in the shoulder and pain to the 
acromioclavicular joint.  He stated he believed the disorder 
was due to his having carried a machine gun with a strap on 
the right shoulder during active service.  The examiner noted 
the veteran had full range of motion of the shoulder but 
complained of pain to palpation over the acromioclavicular 
joint.  The distal clavicle was hypertrophic compared to the 
left but impingement and supraspinous signs were negative.  
There was mild tenderness to the biceps tendon but no 
evidence of instability.  The diagnosis was degenerative 
joint disease to the right acromioclavicular joint.

It was the examiner's opinion that the likely etiology of the 
veteran's acromioclavicular arthritis was due to a lifetime 
of usage of a dominate extremity.  The examiner noted that 
the veteran did not recall any specific injury to the right 
shoulder and that it was not likely that the disorder was 
directly related to his having carried a weapon or a heavy 
weight strapped over the shoulder intermittently over a short 
period of time. 


Analysis

Based upon a comprehensive review of the record, the Board 
finds persuasive medical has been submitted demonstrating 
that the veteran's present right shoulder disorder was not 
incurred in or aggravated by active service.  There is no 
evidence of a right shoulder injury during active service and 
the first medical evidence of a right shoulder disorder was 
provided upon VA examination in May 2001, approximately 
33 years after the veteran's discharge from active service.  
No competent evidence of right shoulder arthritis manifest 
within one year of the veteran's discharge from active 
service has been submitted.

The only evidence in this case of a right shoulder disorder 
related to active service is the veteran's own opinion.  
While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The Court has held although a veteran served in combat that 
to establish entitlement to service connection he must still 
present competent medical evidence of a nexus or link between 
a current disability and an incident of his military service.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  As 
competent evidence linking the present disability to active 
service has not been submitted, the Board must conclude that 
entitlement to service connection for a right shoulder 
disorder is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection.



ORDER

The claim for entitlement to service connection for a right 
shoulder disorder is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

